This appeal is from an action of the trial court in appointing a receiver. A former appeal was prosecuted by the appellant herein from a judgment of the trial court denying to appellant any interest in an oil lease on 30 acres of land in Caldwell county. The judgment of the trial court in the former appeal was affirmed by this court in 283 S.W. 676, and writ of error refused by the Supreme Court on October 20, 1926.
While the former appeal was pending, W. J. Tiller et al. appellees in the former appeal as well as in this appeal, applied to the district court for the appointment of a receiver for the properties involved. This application was resisted by the United North  South Oil Company, appellant here. The trial court granted the application and appointed a receiver, from which proceeding this appeal has been prosecuted.
In the former appeal, reported as above, it was conclusively adjudicated that the appellant, United North  South Oil Company, had no interest in the subject-matter or property over which the receiver was appointed. As to appellant, therefore, the question presented on this appeal has become moot.
Appellees' motion to dismiss the appeal is therefore granted.
Motion granted.